   Case
   Case 1:19-cv-00210-RA
        1:19-cv-00210-RA Document
                         Document 15
                                  14 Filed
                                     Filed 03/14/19
                                           03/13/19 Page
                                                    Page 1
                                                         1 of
                                                           of 1
                                                              1




3/14/2019

                                                  /S/ P. NEPTUNE
